DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
Fig. 2: Concrete barriers (101) on the left and right of the figure are not of sufficient line thickness.  The lines should be of sufficient thickness to reproduce.
Fig. 3: Reference numeral “4tm” does not include an associated lead line.  Further, portions of the figure are missing when compared to the figure presented in the parent application.
Fig. 4: The figure includes lead lines with no associated reference numerals.  Note that the lead lines are associated with reference numeral “3” as shown in the corresponding figure of the parent application.
Fig. 5: Each instance of reference numeral “3tm” does not include an associated lead line.  The figure includes lead lines with no associated reference numerals.  Further, portions of the figure are missing when compared to the corresponding figure presented of the parent application.
Figs. 19B-20: Portions of each figure are missing when compared to the replacement figures of 10/18/21 presented in the parent application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipski (US 3,577,504) in view of Yegge (US 2015/0225955 A1).
With regard to claim 1: Lipski discloses a method comprising:
applying prestress (before pouring of concrete) and/or post tension (after pouring of concrete) to a lower flange (36) of a beam (D)  before casting and curing of the lower flange (36), thereby forming a compressed lower flange (36) of the beam (D) (fig. 4; col. 6, lines 33-37).
Lipski does not disclose applying an external force to the compressed lower flange to introduce a first amount of camber, which is of the compressed lower flange.
However, Yegge discloses supporting a beam near respective ends, wherein a gravity external force is applied in order to introduce a reduced camber (claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lipski to include applying an external force to the beam, which includes the compressed lower flange, so as to introduce a first amount of camber such as taught by Yegge in order to provide a beam configuration comprising a desired amount of curvature for the environment in which it was intended.
Lipski as modified by Yegge discloses that during the applying of the external force, disposing a web (35) of the beam (D) on the compressed lower flange (36) thereby resulting in a second amount of camber, as the beam would also introduce loading (weight of web) to the compressed lower flange.
Lipski as modified by Yegge discloses a method of reducing camber variance among beams during fabrication.
With regard to claim 2: Lipski discloses that the applying of the prestress includes prestressing of strands (wires) of the lower flange (36) (fig. 4 col. 6, lines 33-37).
With regard to claim 3: Lipski discloses that the applying of the post tension (after pouring of concrete) includes applying the post tension to tendons (wires) of the lower flange (36) (fig. 4 col. 6, lines 33-37).
With regard to claim 4: Lipski discloses that the applying of the prestress to the lower flange (36) of the beam (D) does not apply prestress and/or post tension to the web (10) of the beam (D) (fig. 4 col. 6, lines 33-37).  Note that the lower flange and the web of Lipski are formed as separate elements.
With regard to claim 5: Lipski as modified by Yegge discloses that the disposing of the web (10) further includes disposing a top flange (37) of the beam on the compressed lower flange in the same process as the disposing of the web (Lipski: fig. 4; col. 6, lines 25-30).
With regard to claim 6: Lipski as modified by Yegge the applying of the external force to the compressed lower flange includes applying the external force to about a centroid of the compressed lower flange. 
With regard to claim 7: Lipski as modified by Yegge discloses that after the applying of the prestress and before the applying of the external force, shoring the compressed lower flange by supporting the beam at respective ends (claim 4 of Yegge).
With regard to claim 8: Lipski as modified by Yegge discloses the applying of the external force to the compressed lower flange includes setting the compressed lower flange to a desired geometric shape (curvature).
With regard to claim 9: Lipski discloses a method comprising:
applying prestress (before pouring of concrete) and/or post tension (after pouring of concrete) to a lower flange (36) of a beam (D)  before casting and curing of the lower flange (36), thereby forming a compressed lower flange (36) of the beam (D) (fig. 4; col. 6, lines 33-37).
Lipski does not disclose applying an external force to the compressed lower flange to set the compressed lower flange to a desired geometric shape and introduce a first amount of camber, which is of the compressed lower flange.
However, Yegge discloses supporting a beam near respective ends, wherein a gravity external force is applied in order to introduce a reduced camber (claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lipski to include applying an external force to the beam, which includes the compressed lower flange, so as to introduce a first amount of camber such as taught by Yegge in order to provide a beam configuration comprising a desired amount of curvature (geometric shaped)  for the environment in which it was intended.
Lipski as modified by Yegge discloses during the applying of the external force, disposing a web (35) and a top flange of the beam (D) on the compressed lower flange to form a complete beam thereby resulting in a second amount of camber, as the web and the top flange would also introduce loading (weight) to the compressed lower flange.  Lipski as modified by Yegge discloses a method of reducing camber variance among beams during fabrication
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited is directed to beams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSIE T FONSECA/Primary Examiner, Art Unit 3633